            Case 1:13-cv-08916-WHP Document 285-2 Filed 12/07/20 Page 1 of 1




  November 13, 2020

  Office of Mold Assessment and Remediation
  c/o Elena Tenchikova
  24 02 49th Avenue
  Long Island City, NY 11101

  In Reference To:             Baez v. NYCHA - Ombudsperson Support
  Project #:                   2041478
  Invoice #:                   CINV-010579


                                                                                                               Amount

      October 2020 consulting fees (Ombudsperson Support)                                                $176,546.25

      20% hourly professional rate discount applied as courtesy to cause*                                ($32,732.75)

      Additional fees incurred but not invoiced as courtesy to cause**                                   ($12,882.50)

      One-Time Write Off***                                                                               ($7,000.00)

      Call center development costs                                                                           $350.25

      Monthly call center operations costs – technology                                                     $9,984.29

      Total Amount of This Bill                                                                          $134,265.54

  * In support of this important work and its focus on improving conditions for tenants in NYCHA housing
  facing mold and other moisture conditions, for this project only, a 20% discount to our hourly professional
  fees has been applied for all persons working on the project.

  ** For purposes of this invoice we have elected not to invoice for certain time incurred related to our
  review of essential documents, preliminary discussions, and efforts to become more knowledgeable
  about data, information, and processes associated with the OMB support activities.

  *** For purposes of this invoice only we have elected to not invoice for 49.00 hours of time incurred for
  Stout’s team related to certain circumstances.
  Please include the project number and invoice number with your payment. If you have any
  questions, contact Accounts Receivable at 248-208-8800.

  Please remit check and invoice copy to:                                  STOUT RISIUS ROSS, LLC
                                                                           P.O. Box 71770
                                                                           Chicago, IL 60694-1770

  Payments may be made electronically to:                                  STOUT RISIUS ROSS, LLC




                                           Invoice Payable Upon Receipt
                                                 Fed ID XX-XXXXXXX
Investment Banking | Transaction Advisory | Valuation Advisory | Disputes, Compliance, & Investigations | Management Consulting
